Citation Nr: 0834718	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  93-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service connected residuals of a gunshot 
wound of the left knee. 


WITNESSES AT HEARING ON APPEAL

The veteran and two friends


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to January 
1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1992 rating decision by the RO 
that denied the veteran's claim of entitlement to service 
connection for heart disease and established service 
connection for the residuals of a gunshot wound of the left 
knee.  Hearings were held before Members of the Board at the 
RO (Travel Board hearings) in July 1993 and October 1997.  In 
July 1995, November 1996, and February 1998, this matter was 
remanded to the RO for further development.

In May 2000, the Board denied the veteran's appeal.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Veterans Court).  In a March 2001 Order, the 
Court vacated the Board's decision and remanded for 
additional proceedings.  The veteran appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In an August 2001 Order, the Federal Circuit 
dismissed the appeal.

In November 2001, the Veterans Court issued its mandate and 
returned the case to the Board.

In August 2002, the Board again denied the veteran's appeal.  
The veteran appealed this decision to the Court.  In a 
December 2003 Order, the Court vacated the Board's decision 
and remanded for additional proceedings.  

The Secretary of the Department of Veterans Affairs 
(Secretary) appealed the December 2003 Order to the Federal 
Circuit.  In June 2004, the Federal Circuit granted the 
Secretary's motion to vacate the December 2003 decision and 
remand for further proceedings consistent with Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Secretary 
filed a motion to stay proceedings in this matter pending the 
final disposition of Conway.  However, the veteran failed to 
respond to correspondence in this matter, and the Court 
determined that granting a stay would result in unnecessary 
delay.  Therefore, in an August 2004 Order, the Court once 
again vacated and remanded the August 2002 Board decision.  

In November 2004, the Secretary appealed the August 2004 
Order to the Federal Circuit.  The Federal Circuit, in a 
March 2008 Order, noted that the appeal had been stayed 
pending the disposition of Sanders v. Nicholson, 487 F.3d 881 
(Fed.Cir.2007).  The Federal Circuit then noted that the 
Secretary conceded that the issue in the current case is the 
same as in Sanders, summarily affirmed the August 2004 Order 
of the Court, and remanded the appeal for further 
proceedings.  

The appeal has now been returned to the Board for action 
consistent with the August 2004 Order. 

Finally, the Board notes that in his February 2001 informal 
brief to the Veterans Court the veteran raised the claim that 
he is entitled to an earlier effective date for the award of 
service connection for his service-connected left knee 
disability.  He has continued to raise this claim in 
subsequent communications.  This issue has not been developed 
for appellate review and is referred therefore to the 
attention of the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Court found in the August 2004 Order that the veteran has 
never been provided with the notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  Specifically, the 
Court noted that the veteran had never been provided with 
notification of the information and evidence required to 
substantiate his claims, or notified of who was responsible 
for obtaining this evidence.  The Court added that it would 
not decide whether or not the failure to provide this notice 
was prejudicial to the veteran on the basis that until the 
veteran had an opportunity to read and react to such notice, 
any finding would be purely speculative.  

Therefore, the Board concludes that the veteran must be 
provided with the notification required by the VCAA for both 
of his claims.  He must also be provided with an opportunity 
to respond to this notification.  After he has had this 
opportunity, his claims must be readjudicated on the basis of 
any response.  

The veteran should also be advised to bring to the RO's 
attention any evidence pertaining to the claims before the 
Board, which is not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2007) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2008).  The veteran should be provided 
with new VCAA notification that informs 
him of any information and evidence not of 
record (1) that is necessary to 
substantiate both claims; (2) that VA will 
seek to provide; and (3) that he is 
expected to provide.  Furthermore, this 
notification must provide the veteran with 
information pertaining to the potential 
effective date of any award of benefits in 
his claims, and of the potential 
assignment of a rating code and degree of 
disability for his claim for service 
connection.  Finally, any notification 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) must also be provided.

2.  In the event there are any medical 
records, or other relevant documentation, 
pertaining to the two disabilities 
currently on appeal, and not already of 
record, the veteran should be requested to 
identify them, so that they can be made 
part of the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	ROBERT E. SULLIVAN	CHERYL L. MASON
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




